UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6344



DAVID WEBB,

                                              Petitioner - Appellant,

          versus


THOMAS CORCORAN, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-1268-AW)


Submitted:    September 22, 1998           Decided:   October 19, 1998


Before WIDENER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Webb, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, David Jonathan Taube, Assistant Attorney General, Ann
Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998) and denying his motion to amend. We have reviewed the

record and the district court’s opinion and find no reversible

error.     After examining the reasonable doubt instructions chal-

lenged by Appellant, we conclude that there is not a reasonable

likelihood that the jury understood the instructions to unconsti-

tutionally allow conviction based on proof insufficient to estab-

lish guilt beyond a reasonable doubt.   See Victor v. Nebraska, 511

U.S. 1 (1994). Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2